BARFIELD, Chief Judge.
Marico McGriff appeals his conviction for robbery asserting error in the court’s conducting juror challenges out of his presence, *1056citing Coney v. State, 653 So.2d 1009 (Fla.), cert. denied, 516 U.S. 921, 116 S.Ct. 315, 133 L.Ed.2d 218 (1995). The jury selection process occurred on April 24, 1995. Coney was final, meaning the time for rehearing had run, on April 27, 1995. Henderson v. State, 698 So.2d 1205 (Fla.1997). The jury was sworn and the trial occurred on April 28, 1995. In Henderson and State v. Mejia, 696 So.2d 339 (Fla.1997), the court said that jury selection was the operative process for determining if Coney applied. However, in Jimenez v. State, 703 So.2d 437 (Fla.1997), the court stated that in Mejia they “ruled that Coney does not apply to trials that were conducted prior to April 27, 1995.” There is no discussion to indicate that the supreme court intended to recede from its prior language in Mejia and Henderson which used the term “selection” rather than “trial” as the critical date. Jury selection having occurred prior to the effective date of Coney, the judgment is affirmed.
JOANOS, J., and SMITH, Senior Judge, concur.